Kantrowitz, J.
(dissenting). The jury did not learn from the *95prosecutor that the defendant was a “crack-dealing, drug and alcohol abus[cr]” who was currently on probation. This knowledge was gained from the defendant’s own testimony on direct examination. The jury were told how to assess this evidence, as well as all of the other evidence, by a judge who provided thorough, and when needed, immediate curative instructions, which the jury presumably followed.
Actions by the judge prior to testimony being taken. The judge thoughtfully ruled on a motion in limine to disallow the Commonwealth from introducing prior convictions of armed robbery, assault and battery by means of a dangerous weapon, and assault and battery on a police officer. She also allowed partial individual voir dire.1 Further, she asked additional questions of the venire to ensure the jury was impartial. Once the jury were selected, she instructed them, among other things, at the outset, prior to any evidence being presented, about the presumption of innocence and the burden of the Commonwealth to prove the case beyond a reasonable doubt. She pointedly told them the opening statements and closing arguments were not evidence.
The strength of the case. Identification was not an issue. The victim, who stood four feet, eleven inches tall, came into contact with the defendant, whom she had never seen before, on three occasions on the day of the incident. In the late morning, while *96the victim was sitting on a park bench, talking with a male friend and enjoying the fall weather, the defendant approached, asking for a cigarette. After the victim gave him one, he left, only to remain in the area. She thought him “a little strange.” She next saw him a few hours later while walking her dog. The defendant approached her and they engaged in some small talk. While the victim did not wish to do so, being cordial, she did.
At 7:00 p.m. when she was walking to a restaurant to retrieve a take-out order for her daughter, “[a] person came up to me and grabbed me like this, very tightly.” Her face was gripped so tightly that “I had cuts inside my mouth from my teeth.” The defendant shoved her toward a bench, and “he was trying to stick his tongue in my mouth, and I kept my teeth shut.” The victim described the incident as “so traumatizing ... I was in — so much fear, I didn’t know what was going to happen.” They struggled, the defendant’s hand over her face, he still trying to enter her mouth. He told her he had a “piece,” which the victim took to mean “a gun or a weapon.” Upon hearing that, she started kicking vigorously. Finally, a couple happened by, the male asking if she was all right. The defendant immediately fled “very quickly.” The victim continued, “I got up, I thanked the couple, because I was so grateful. I wish I got their names. And I ran into my apartment and I called 911.”
The police arrived and spoke with her. Shortly thereafter, they entered a homeless shelter which was next door to her apartment building. There she identified the defendant, who “was crouched in the comer, you know, down.”
The defendant took the stand and stated that the male with whom the victim had been seated earlier in the day was a drug dealer. Testifying that he was a former cocaine addict, he admitted saying to the victim that he had a “piece,” but explained that he was referring to a piece of cocaine. He also admitted having a knife in his possession, explaining that he had gone to the Salvation Army to get some food, “when they told me I had to leave. I must have — you know, at that point I had like a serrated knife, cause I grab a knife and fork and tried to get me something to eat . . . .’’He denied the incident, although he did say that when the couple happened by, the victim was hugging him.
*97On cross-examination, to counter the defendant’s assertion that the victim’s male friend was a drug dealer, the prosecutor asked, “Mr. Daley, you’re the crack dealer, aren’t you, you’re the one that’s the crack dealer, not the person that [the victim] was with?” When the defendant denied it, he was somewhat in-artfully impeached with his conviction for distributing crack cocaine.2 He explained, “I was dealing crack [cocaine] so I could smoke it.”
This portion of the transcript, on which the majority places much concern, consists of barely three quarters of a page out of nineteen pages of cross-examination. The judge at length and forcefully limited the scope of this testimony in her instructions, which juries are presumed to follow. See Commonwealth v. Rosa, 422 Mass. 18, 29 (1996), citing Commonwealth v. Albert, 391 Mass. 853, 859 (1984).
Just before the conclusion of her cross-examination, the prosecutor sought to question the defendant regarding to what he had testified on direct, namely, that he was currently on probation. When she attempted to establish that he had an interest in the outcome of this case as it would undoubtedly affect his probationary status, the judge, out of an abundance of caution, disallowed this line of questioning. What the prosecutor sought to accomplish was appropriate. See Commonwealth v. Ramos, 31 Mass. App. Ct. 362, 368 (1991) (an interest in the outcome of the case is a criterion for assessing credibility). That the trial judge, in her discretion, disallowed it is indicative of the eminently fair manner in which she conducted the trial.
The closing argument. While certain aspects of the prosecutor’s closing were improper, they were more than adequately addressed by the judge in her final instructions. Indeed, at the conclusion of the prosecutor’s argument, the judge immediately, without request from defense counsel, forcefully and at length instructed the jury:
“Ladies and gentlemen of the Jury, there is one thing I want to correct about [the prosecutor’s] argument. She said that you may consider the defendant’s character, and *98that was completely inappropriate argument. She then [alluded] to a prior conviction. Let me tell you the reason that I admitted that prior conviction. It was admitted for one purpose, and one purpose only. It was admitted for the purpose of helping you decide whether or not to believe the defendant’s testimony, and how much weight, if any, to give it. You must not draw any inference of guilt against the defendant because of that prior conviction. The fact that the defendant was once found guilty of another crime does not mean that he is guilty of this charge, and you must not consider the prior conviction to be any indication of guilt on this charge.
“You may consider his prior conviction solely to help you determine whether or not he is a truthful witness. His character is not at issue here, whether he was in the past was a crack dealer. He’s not charged with dealing crack in this case. The sole question for you to decide is whether or not the Commonwealth has sustained its burden of proof with regard to the crime which he is charged with, and certainly you may assess his credibility. In that connection, you may consider that prior conviction.”
The instruction was more than adequate to dispel the taint of impropriety.
The majority speculates that the judge’s failure to address specifically whether the knife was stolen somehow “may have appeared to endorse the rest of the prosecutor’s argument.” Ante at 94. One might equally speculate that the jury would view the prosecutor in a somewhat harsh light given the judge’s condemnation of her remarks within seconds of her sitting down. Regardless, it is improper for this court to speculate about what the jury may or may not have thought.
The judge told the jurors in the clearest terms on numerous occasions that closing arguments are not evidence.3 The jury *99were given thorough and clear instructions on a relatively simple case about the roles of the parties, whose memory controls, the burden of proof, the presumption of innocence, reasonable doubt and so forth. Demonstrating the close attention paid the case, the jury, during their deliberation, returned with thoughtful questions.
What it comes down to is simple: were the jury capable of fairly and impartially listening to the evidence, applying the thorough and proper instructions of the judge throughout the trial, and rendering a fair, just and correct verdict? Given the facts of this case, they were.4 This being the case, I respectfully dissent.

 Among the areas explored individually was the ability of the potential juror to assess the credibility of the witnesses, including that of the defendant.


The defense attorney, on direct examination, had elicited that the defendant had been convicted of the crime and was on probation.


The judge instructed the jury on this point prior to trial, prior to closing, and during her final instructions. While not taken into account here, it should be noted that the video tape shown to potential jurors upon their arrival in court for jury duty also includes this admonition, as does The Trial Juror’s Handbook, which states, “The opening statements and closing arguments are not evidence.” The Trial Juror’s Handbook, Oflice of Jury Commissioner for the Commonwealth H-6 (1998).


Presumably, had the Commonwealth met its discovery obligations, the consciousness of guilt evidence would have been admitted by the judge. When discussing the evidence, the prosecutor did tell the judge she was “not going to make an argument in the sense, I might ask the jury to draw on their common hfe experiences, but I’m not going to make a specific argument that this is an indication of his guilt to the jury.” In her closing, she noted that the defendant, as was testified to, was crouched down by a soda machine. When she asked why this was so if the two had merely hugged, as the defendant had testified, the judge interrupted and admonished her in front of the jury (“you said you were not going to argue this. So, you’d better move on”).